DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on June 26, 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It is unclear what “the pole cavity inner wall/s form and dimensions in proximity to the pole cavity aperture openings is/are precisely defined” means.  It is 

Claim 1 recites the limitation "the pole cavity inner wall/s" in line 9, “the pole section exterior wall/s” in line 11, “the gap” in line 13, “the exterior wall/s of the pole” in line 13, “the aperture opening” in line 14, “the pole cavity” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2:  It is unclear how the walls are configured to abut the dimension or taper.

Regarding claim 8:  It is unclear how the cap can be unitary but have interlocking sections. As best understood, something unitary is a single element not two elements that are interlocking.

Claim 11 recites the limitation "the foundation unitary structure" in line 7, “the cavity” in line 10, “the gap” in line 13, “the exterior wall/s” in line 13, “the inner wall/s” in ” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12:  It is unclear how the walls are configured to abut the dimension or taper.

Regarding claim 17:  It is unclear how the cap can be unitary but have interlocking sections. As best understood, something unitary is a single element not two elements that are interlocking.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Patentability will be determined once the 35 USC 112 issues are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635